Title: Memo re Indian Indemnities, 14 July 1805
From: Jefferson, Thomas
To: 


                  
                     
                        
                           1805.
                           July 14.
                           Wiandots, Ottawas, Chippawas, Munsees, Delawares, Shawanees, Putawatamas. all the country between the Connecticut reserve & the Northern boundy establishd by the treaty of Greenville containg abt 1,200,000. as.
                        
                        
                           
                           for an annuity of 825. D. = 13,750. = 1 ct. per ae
                        
                        
                           
                           Aug. 21.
                           Delawares, Putawatamies, Miami’s, Eel rivers & Weaus. (at Grouseland) [from the mouth of the Kentucky to the Rapids.) about 2,000,000. as.
                        
                        
                           
                           1100 D.
                           annuity permanent
                        
                        
                           
                           500. D.
                           do. for 10. years
                        
                        
                           
                           4000. D.
                           paid down
                        
                        
                           
                           July 23.
                           Chickasaws. north of Tennissee between the 2. distr. of Tenissee. 3,000,000 acres
                        
                        
                           
                           22,000. D.
                           cash
                        
                        
                           
                           100. D
                           annuity to Chinubbee for life
                        
                        
                           
                           1000. D.
                           annuity is recommended as a gratuity
                        
                        
                           
                           Oct. 25
                           Cherokees. Abt 3,500,000, or 3¾ mil. as.
                        
                        
                           
                           14000.
                           pd. down or in 3. mo.
                        
                        
                           
                           3000.
                            annuity
                        
                        
                           
                           Nov. 14
                           Creeks
                           
                        
                        
                           
                           12,000
                           a year for 8. y.
                           }=
                           132,832. pd down
                        
                        
                           
                           11,000
                           a year for 10. y. after
                        
                     
                  
               